United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2805
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Ronald Washington,                       * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: February 24, 2004

                                   Filed: March 17, 2004
                                    ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Ronald Washington pleaded guilty to conspiring to distribute and possess with
intent to distribute 50 grams or more of a mixture or substance containing cocaine
base, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii), and 846, and 18 U.S.C.
§ 2. At sentencing, the district court1 granted Washington’s motion for a downward
departure, reducing his criminal history from Category IV to Category III, and
sentenced him to 135 months imprisonment and 5 years supervised release.

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
       On appeal, Washington argues that departure to Category II was warranted.
We reject this argument because the extent of the district court’s downward departure
is unreviewable, see United States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993), and
Washington agreed in his written plea agreement that his prison term would be
between 121-151 months, see United States v. Nguyen, 46 F.3d 781, 783 (8th Cir.
1995). Accordingly, we affirm.
                      ______________________________




                                         -2-